Exhibit 99.1 Frank Pringle October 7, 2014 Board of Directors Liberated Energy, Inc. Gentlemen: I hereby resign my positions as Chief Executive Officer and Director as well asall other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., October 7, 2014.The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Frank Pringle Frank Pringle
